DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant's Amendments and Remarks filed 17 February 2022 in response to the Office Action of 23 November 2021.  Claims 4-8, 10, 15, 17-19, and 22-26 remain withdrawn from consideration as being directed to a non-elected invention.  Claims 1, 16, and 20 are amended.  Claim 14 is cancelled.  Claim 27 is newly added.  Claims 1-3, 9, 11, 16, 20, 21 and 27 are under examination.   
Any rejection or objection not reiterated herein has been overcome by Applicant' s amendments and/or arguments.	

Information Disclosure Statement

The information disclosure statement filed 02/17/2022 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9, 11, 14, 16, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2016/0168594 A1, provisionally filed 6/17/2013) in view of  Verruto (Verruto et al., US PGP 2017 /0073695 A1, provisionally filed 12/31/2014), Klug (Klug and Rehli., 2006, Epigenetics 1:3, 127-130), and Yoshimura (Yoshimura et al., US PGP 2016/0153057 A1, Continuation of application No. PCT/JP2014/063214, filed on May 19, 2014). This rejection is maintained.
Regarding claims 1, 11, 14, and 16, Zhang teaches transducing a first population of cells with a non-naturally occurring or engineered composition comprising a vector system comprising one or more vector comprising two regulatory elements (i.e., promoters) where one is operable linked to guide sequences (crRNA) and a tracr mate sequence (tracrRNA) and the other is linked to a CRISPR enzyme which may be fused to a modifying enzyme such as methyltransferase [0011, 0017] to enable genome engineering in an organism [abstract].  Zhang teaches that in some embodiments the cells are mammalian cells [0057].  Zhang additionally teaches expression constructs that comprised dCas9 fused to an epigenetic modifying enzyme (i.e., VP64, SID and KRAB) [0017, 0673, 0674, 1090, Table 1]. Zhang teaches that two or more guides (a plurality of crRNAs) may be encoded into a single CRISPR array to induce simultaneous double-stranded breaks in DNA leading to micro-deletions of genes or chromosomal regions [0363, 0679].  
Regarding claim 9, Zhang teaches methods of expressing Cas9 under the control of an inducible promoter [0021].
Zhang does not teach or suggest a selectable marker in the expression cassette linked to the first promoter sequence and the nucleic acid sequence encoding the fusion protein. Zhang also does not teach or suggest that the cell comprises a reporter plasmid comprising a backbone that is free of any methylation sites, the reporter plasmid having (i) a methylations sensitive promoter sequence from a gene of interest inserted upstream of a nucleic acid encoding a first fluorescent protein and (ii) a control methylation insensitive promoter sequence inserted upstream of a nucleic acid encoding a second fluorescent protein.  
Verruto teaches that a nucleic acid molecule that encodes a cas protein can encode a detectable marker protein (selectable marker) such that the cas protein and detectable marker protein are regulated by the same promoter and transcribed as a single RNA [0015].  Verruto additionally teaches that by using flow cytometry to assess the expression of the detectable marker in a cell line culture transformed with a nucleic acid molecule comprising a gene of interest and a nucleic acid sequence encoding a detectable marker one can identify a transformed cell line demonstrating fully penetrant expression of the detectable marker in culture to identify a cell line having fully penetrant expression of the gene of interest [0011].  
Klug teaches a novel luciferase reporter vector, pCpGL, which completely lacks CpG dinucleotides (plasmid comprising a backbone that is free of any methylation sites) and can be used to study the effect of promoter DNA methylation in transfection assays [abstract].  Klug teaches a traditional reporter vector that contains a large number of backbone CpG residues significantly represses a CpG-free promoter when methylated [abstract].  Klug further teaches using Sss I DNA methyltransferase to methylate CpG sites in pCpGL plasmids cloned to contain varying amounts of CpGs in the CpG-free EF1A-promoter/CMV-enhancer cassette [pg. 192, col. 2, para 3].  Klug teaches that the activity of the promoters were markedly affected by CpG methylation, whereas the activity of the CpG-free pCpGL-CMV/EF1 was not significantly affected (Fig. 3).  
Yoshimura teaches a reporter vector containing two kinds of reporter gene expression units (a reporter gene expression unit containing a methylated COX2 gene promoter (1st promoter/methylation sensitive promoter) and a reporter gene expression unit containing a non-methylated CK19 gene promoter (control promoter/methylation insensitive promoter) (instant claim 14) [313].  Yoshimura teaches that methylated COX2 gene promoter is located upstream shrimp luciferase (a first fluorescent protein) and the non-methylated CK19 gene promoter is located upstream firefly luciferase (a second fluorescent protein) [Fig. 33].  Yoshimura teaches that the reporter gene is selected from a group consisting of a luciferase gene, a galactosidase gene, a nitric-monoxide synthase gene, a xanthine oxidase gene, a blue fluorescence protein gene, a green fluorescent protein gene, a red fluorescence protein gene and a heavy metal binding protein gene [claim 12].  Yoshimura teaches a method of obtaining epigenetic information of a cell, i.e., methylation of DNA as a factor involved in expression of a gene by comparing the first reporter protein of the first reporter gene expression unit and the second reporter protein in the second reporter gene expression unit in the amount of expression of each [claim 8]. Yoshimura teaches using the reporter expression to compare the effect that promoter methylation has on gene expression [claim 8; 0002-0007].     
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mammalian cell of Zhang to include the pCpGL reporter vector of Klug that contains the two kinds of reporter gene expression units (a methylated COX2 gene promoter located upstream shrimp luciferase and the non-methylated CK19 gene promoter located upstream firefly luciferase) of Yoshimura.  This modification would increase cytosine methylation at one or more targeted DNA sequences by targeting the DNA methyltransferase to the methylation sensitive promoter of Yoshimura via the tracrRNA of the sgRNA binding to dCas9 of the dCas9-DNA methyltransferase fusion protein thereby directing fusion protein to the methylation sensitive promoter.  An ordinarily skilled artisan would then be able to examine gene expression levels based on methylation of promoter vs. control promoter using the combined reporter vector of Klug and Yoshimura providing Klug’s teachings that the methylation free reporter vector prohibits the repression of a CpG-free promoter (control promoter) when methylated (abstract).  
Additionally, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the expression cassette in the mammalian cell to include the selectable marker of Verruto.  Therefore one of ordinary skill in the art would have been motivated to have made the modification because it would have enabled a skilled artisan to identify those cells that have the expressing the gene of interest as taught by Verruto. 
Regarding claims 2 and 3, Verruto teaches that an IRES can be provided in the construct between the two coding regions so that they are transcribed as a single transcript but translated as separate polypeptides [0015].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the expression cassette in the mammalian cell as taught and suggested by Zhang, Verruto, Klug and Yoshimura by introducing an IRES in between the fusion protein and selectable marker for purpose of translating the fusion protein and selectable marker as separate peptides.  One of ordinary skill in the art would have been motivated to have made the modification because it would have enabled a skilled artisan to translate the fusion protein and selectable marker as separate peptides thereby allowing the fusion protein to freely methylate targeted DNA sequences with a reasonable expectation of success.
Regarding claims 20 and 21, Zhang does not teach the use of a plurality of crRNAs for a (one) specific gene of interest.  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell as taught and suggested by Zhang, Verruto, Klug and Yoshimura to contain two or more guides specific for a single gene of interest.  One of ordinary skill would be motivated to make the modification for the advantage of inducing multiple deletions in the specific gene of interest.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of  Verruto, Klug, and Yoshimura as applied to claims 1-3, 9, 11, 14, 16, 20, and 21 and further in view of Ślaska-Kiss (Ślaska-Kiss et al. BMC Molecular Biology 2012, 13:17).  This is a new rejection necessitated by Applicants’ amendments.
The teachings of Zhang, Verruto, Klug and Yoshimura are discussed as applied to claims 1-3, 9, 11, 14, 16, 20, and 21 and similarly apply to claim 27.
Zhang, Verruto, Klug and Yoshimura do not teach or suggest methyltransferase comprising two domains.  
Ślaska-Kiss teaches a cytosine-5 methyltransferases (C5-MTase) M.SssI that contains two domains [abstract, pg. 1, col 1-2].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method as taught and suggested by Zhang, Verruto, Klug and Yoshimura to contain the C5-MTase M.SssI of Ślaska-Kiss.  This modification would amount to a simple substitution of one methyltransferase for another.

Response to Arguments
Applicants assert that there is no basis for the combination of references and a skilled artisan would not have a reasonable expectation of success to arrive at the claimed cassette.  Applicants arguments have been considered and found unpersuasive.  Zhang teaches a vector system comprising two promoters where one is liked to a crRNA and tracrRNA and the other linked to a CRISPR enzyme which may be fused to a modifying enzyme such as methyltransferase as discussed above.  Verruto teaches a first promoter sequence operably linked to a Cas protein (which includes dCas9) and a selectable marker, which would have been obvious to combine with a modifying enzyme when combined with the teachings as discussed above. Therefore, a skilled artisan would have a reasonable expectation of success to arrive at the claimed cassette given that all elements were known in the prior art for use in gene editing.   
Applicants argue that Zhang, Verruto, or Klug do not describe or suggest a methylation sensitive promoter from the gene of interest and a methylation insensitive control promoter as required by the claim.  Applicants argue that there is no suggestion in Zhang or Verruto to include a reporter plasmid free of CpG methylation sites in the vector of Zhang. Applicants also argue that there would not have been a basis to combine Yoshimura to include a methylation sensitive promoter from a gene of interest and a methylation insensitive control promoter with the plasmid of Klug in the cell vector system in Zhang with Verruto. Applicants arguments have been considered and found unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Yoshimura teaches a methylation sensitive and insensitive promoters linked to gene.   It is the combination of Zhang, Verruto, Klug, and Yoshimura that teaches or suggest to include a reporter plasmid free of CpG methylation sites in the vector of Zhang for the purpose of studying the effects of gene expression due to promoter DNA methylation as taught by Klug and Yoshimura.  
Applicants argue that Yoshimura describes two methylation sensitive promoters and does not describe or suggest a methylation sensitive promoter from a gene of interest and a methylation insensitive control promoter because Yoshimura does not disclose that the CK19 promoter is methylation insensitive.   Applicants arguments have been considered and found unpersuasive.  Yoshimura teaches a CK19 promoter that has a CCGG sequence where the methylation of the CCGG sequences was 0% [Fig. 20b] whereas the methylation of the CCGG sequences of the COX2 promoter was up to 29% [0300]; therefore teaching a promoter that is insensitive to methylation and one that is sensitive to methylation.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636